Citation Nr: 1532223	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for arthritis in multiple joints.
 
5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to a rating in excess of 50 percent for anxiety disorder.

7.  Entitlement to an initial rating in excess of 50 percent for prostrating headaches.

8.  Entitlement to a compensable rating for hypertension.

9.  Entitlement to a compensable rating for colon polyps. 

10.  Entitlement to a rating in excess of 10 percent for GERD.

11.  Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1982 and from July 1998 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania. 

During the pendency of this appeal, the headache disorder and anxiety disorder were each increased to 50 percent disabling, effective from initial entitlement, via a September 2013 rating decision.  As the Veteran has not expressed satisfaction with these increased ratings, these issues remain on appeal.  
Entitlement to a TDIU has been raised by the record and is therefore a component of the instant appeal.  See Board Hearing Transcript (Tr.) at 9; see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Claims of service connection for a heart disorder and arthritis, to include in the hands and legs, were originally denied in an August 2005 rating decision.  A petition to reopen the previously denied claim for arthritis was denied in January 2007.  The Veteran did not appeal these decisions and new and material evidence was not submitted within one year of their issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108.  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

Service treatment records (STRs) added to the record since the August 2005 decision include evidence of: chest pain treated during service in February 1981; left thigh pain reported in March 1980; a right foot injury in November 1980; and left leg, right foot and right ankle injuries in November 1981.  Accordingly, the Board will adjudicate the claims of service connection for a heart disorder and arthritis in multiple joints on a de novo basis, and they have been characterized as stated above.

In August 2010 and July 2013, the Veteran testified before a Decision Review Officer (DRO).  In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the record.  

Additional evidence has been associated with the record since the most recent adjudication by the agency of original jurisdiction (AOJ).  In the instances where the issues are being remanded or granted in full, there is no prejudice to the Veteran in proceeding with these claims.  In regards to the increased rating claim for a headache disorder, the evidence is either duplicative of evidence already included in the claims file and reviewed by the AOJ, or else the evidence is otherwise not pertinent to this appeal dating back to August 16, 2010, and therefore no additional review by the AOJ is required.  See 38 C.F.R. 20.1304(c).  

The Veteran had previously appointed attorney David L. Huffman , Jr., Attorney to represent him before VA.  However, VA cancelled Mr. Huffman's authority to represent VA claimants, effective August 8, 2014.  The Veteran has been advised of the cancellation of Mr. Huffman's accreditation, and confirmed during his Board hearing that he wished to proceed unrepresented.  See Board Hearing Tr. at 2.

The issue of entitlement to secondary service connection for erectile dysfunction has been raised during the Board hearing, but has not been adjudicated by the AOJ.  See Board Hearing Tr. at 32.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims for service connection for a heart disorder, arthritis in multiple joints, and sleep apnea, as well as the increased rating claims for anxiety disorder, hypertension, GERD and colon polyps and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the March 2015 hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal concerning the issue of entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.

2.  By rating action dated in January 2007, the RO denied service connection for tinnitus; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

3.  Evidence received since January 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and raises a reasonable possibility of substantiating the claim.
4.  The Veteran's tinnitus is the result of active service.  

5.  The Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence having been received, the claim of entitlement to  service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for an initial rating in excess of 50 percent for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or his authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

Historically, the Veteran perfected an appeal of the March 2009 rating decision denying entitlement to 10 percent rating based upon multiple noncompensable service-connected disabilities.  At the March 2015 hearing and before a final decision was promulgated by the Board, the Veteran confirmed that he wished to withdraw his appeal of that issue.  See Board Hearing Tr. at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and his appeal of that issue must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is reopening and granting the tinnitus claim on the merits, compliance with the VCAA concerning this issue need not be addressed.  

For the increased rating claim, in a letter dated in November 2010, the AOJ apprised the Veteran of what the evidence must show to establish entitlement to an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The November 2010 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not received prior to the initial August 2011 RO adjudication, the Veteran had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the AOJ, most recently in December 2014, curing any timing defect.  The duty to notify is accordingly met.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained the Veteran's STRs and all of the identified relevant post-service VA and private treatment records.  The Veteran was afforded December 2010 and August 2013 examinations to assess the severity of his headache disorder.  The Board finds the VA examination reports are adequate, as the VA examiners interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2015 Board hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims, and the undersigned agreed to hold the record open for 30 days to allow the Veteran to submit additional evidence.  See Board Hearing Tr. at 22.  The Veteran has not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  Accordingly, the duty to assist is also satisfied.

III.  Tinnitus

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran first filed a claim for tinnitus in July 2006.  In a January 2007 rating decision, the RO denied a claim of service connection for tinnitus on the basis that this condition was not shown in the service treatment records, or in the post-service VA treatment records.  By letter dated January 10, 2007, the Veteran was notified of this decision and his appellate rights.  The Veteran did not file an appeal, or submit new and material evidence within one year of that decision.  Thus, this decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 3.156(b), 20.302, 20.1103.

Evidence added to the record since the AOJ issued the decision in January 2007 includes his written lay statements and his testimony in the August 2010 DRO and March 2015 Board hearings.  A May 2008 statement alleged noise exposure from small arms and artillery fire during basic training and other training and denied any post service noise exposure.  During the August 2010 hearing the Veteran testified having been stationed in the DMZ in Korea during his first period of enlistment; the service personnel records confirm that he was in Camp Casey in July 1980.  His August 2010 hearing testimony alleged that there was noise by some firing going on at the DMZ wherein each side would "harass" each other by firing mortars and engaging in firefights.  He alleged the ringing in his ears had been present since 1979 at the August 2010 hearing.  See August 2010 DRO Hearing Tr. at 31.  During his March 2015 hearing, the Veteran alleged that he was exposed to small arms fire and artillery fare in the service when attached to field artillery units out in the field and first noticed the ringing on the rifle range at Fort Bragg.  He testified that he continued to experience the ringing after service, continuing to the present.  See Board Hearing Tr. at 29.  

The Board finds that the Veteran's testimony regarding his claimed exposure to acoustic trauma and his onset of tinnitus, raises a reasonable possibility of substantiating the claim for tinnitus, and the criteria for reopening the claim are met.  The Board shall now consider this matter on the merits.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

In this matter the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus is related to in-service noise exposure.  Although the medical evidence to include that received after the January 2007 rating is silent for any findings or complaints of tinnitus, the Board emphasizes that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the circumstances of noise exposure as described by the Veteran's lay statements and testimony is consistent with the circumstances of his service.  Although he is noted to have served an MOS of food service specialist during both periods of active service, service personnel records reflect that he was attached to infantry units including when he served in Korea during both periods of service, including Camp Casey, near the DMZ during his first period of service when his appointed duty included a firing range (as shown in a February 1980 Article 15 issued for his failing to attend such appointed duty at the time prescribed).  Thus, the Board finds it as likely as not that his duties could have exposed him to training conditions that included exposure to noise from live munitions, resulting in tinnitus which he continues to experience.  Accordingly service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

From initial entitlement in August 2010, the Veteran's migraine headaches have been rated as 50 percent disabling under DC 8100, which is the maximum 50 percent rating, and is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The evidence pertinent to this matter includes records from September 2010 showing treatment for variable headaches, occurring in intermittent patterns for months, with symptoms recurrent and severe.  In December 2010 he was seen in urgent care for headache of many years' duration and intermittent facial numbness for several weeks.  

The report of a December 2010 VA examination for headaches revealed they occurred approximately two times per week and lasted several hours.  The Veteran was able to function during the course of the headache and if severe, he had to sit and rest.  Neurologically he was unremarkable and he was diagnosed with prostrating headaches that he could work through.  

The records from 2011 through 2013 reveal continued headaches that interfered with certain activities including work, although the Veteran worked full time.  A January 2011 neurological consult for headaches of at least 16 hours duration almost daily revealed a grossly unremarkable neurological examination, which would be essentially the same findings of subsequent neurological evaluations.  An August 2011 note suggested daily headaches without much relief with Depakote.  In November 2011, he had increased frequency and severity of his headaches for the past three weeks, relieved by Tylenol and aggravated by light and noise.  He had a medication adjustment in December 2011 for his continued headaches sometimes occurring daily.  

In February 2012 the Veteran's headaches, classified as common migraine, were treated with a new addition of Propranolol.  In March 2012, suggestions were made that increased headaches, rated as 9/10 in intensity, could be due to using Seroquel.  In a May 2012 neurology note, the Veteran's common migraine was noted as not helped by stopping Seroquel and taking Sumatritiphan and in July 2012, neurology again adjusted his medications with the Sumatriptiphan stopped and Amitriptyline added.  The July 2012 notes reveal his headaches happened many times per day and sometimes woke him.  The pain continued to be a 9/10 level.  By August 2012, neurology classified his migraines as transformed migraine, and noted that all prophylactic headache treatments, including the recently added Amitriptyline, were of no help.  He continued to follow up with VA neurology for his headaches in September 2012, December 2012, January 2013, March 2013, May 2013, and July 2013 for headaches that were little changed in frequency, with a diagnosis of transformed migraines still given.  He was noted in March 2013 to report only having some hours in the day without headache pain, but indicated that he was able to keep functioning even with the headache.  In May 2013, he had a slight headache having just started Amlodipine.  In November 2013, he reported migraine symptoms earlier that day including dizziness that required him to pull over several times while driving.  The assessment was pain, acute right RT migraines.  Associated headache symptoms including blurred vision, occasional nausea, and dizziness were reported in July 2011, August 2011, December 2011, January 2012, December 2012 and February 2013.

The Veteran's testimony in the July 2013 hearing confirmed that he was having worsening headache symptoms and that he recently had one lasting 3 days and got shots at the VA to treat them.  He described interference with employment having left work fifteen to sixteen times for headache symptoms.  See July 2013 DRO Hearing Tr. at 1-4.  

The report of an August 2013 VA headache examination noted 15-20 headaches per week lasting from 10-20 minutes to two hours.  The Veteran took multiple medications including sometimes going to urgent care at the VA for Tramadol injections.  He was noted to leave work early due to headaches four or five times last month, but mostly dealt with them by sitting and resting for a few minutes, as well as by taking medications.  Symptoms included constant head pain, pulsing or throbbing, pain localized to one side of the head; all were worsened by activity.  He also reported associated symptoms of nausea, vomiting, light and sound sensitivity and vision changes.  Duration was usually less than one day but he had prostrating attacks more than once a month.  The impact on work was as noted above as far as leaving work early or taking breaks at work, and he also was out sick four days last month for headaches.  Such symptoms continue to reflect that the maximum 50 percent rating is the appropriate rating.  

The evidence subsequent to the August 2013 VA examination continues to show periodic treatment for migraines, with a November 2013 neurological note showing little change in the frequency of symptoms that were more than 20 headaches per week of 1-2 hours duration.  In February 2014, his headaches reported as helped by a medication combination of Propranolol and Depakote that resulted in a 25 percent reduction in headaches.  A May 2014 neurological note described his headache symptoms as stable, although symptoms increased after he ran out of medication.  His current control with medication was deemed acceptable.  A headache treated in August 2014 was rated at 10/10 intensity earlier that morning that rendered him unable to perform his work duties in the kitchen.  His headaches were unchanged in a November 2014 note, but he had not refilled one of his prescribed medications (Propranolol) since September.  

The Veteran's testimony regarding the severity of his headaches in his March 2015 hearing suggested that his headaches were slowed but not stopped by Propranolol and Prozac.  He indicated that he had gotten written up from work for missing too many days of work due to his headaches.  He confirmed that his headaches, in addition to other service-connected disorders were impeding his ability to function in a work setting.  See Board Hearing Tr. at 5.  

Notably, 50 percent is the maximum schedular evaluation for headaches.  The only other criteria for consideration in this matter is the appropriateness of applying 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds that the severity of the Veteran's service-connected headache disorder to be fully contemplated by the rating criteria applicable.  The symptoms include frequent and severe headaches, causing blurred vision, occasional nausea, and dizziness, which interference with employment.  The Veteran has reported sporadic episodes of absences or leaving work early when headache symptoms are more severe, but generally he is shown to be able to work through his headaches as noted in the above records including as recently as the March 2013 record.  Despite such interferences, including occasionally having to take breaks during work to treat the headaches as described in the August 2013 VA examination, he continues to be employed full time, and has not produced any evidence from his employer to show that his full time employment has been terminated.  The degree of disability exhibited for his migraine disability is already contemplated by the rating schedule, which factors marked interference with employment at the maximum 50 percent rating currently in effect for frequent prostrating and prolonged headache attacks productive of productive of severe economic inadaptability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for his headache disorder.  38 C.F.R. §§ 3.321, 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence to reopen the claim for service connection for tinnitus has been received.

Service connection for tinnitus is granted.  

An initial rating in excess of 50 percent for migraines is denied.


REMAND

In regards to the claim for service connection for a heart disorder, an examination is needed to address whether the Veteran's continued symptoms of chest pain could be manifestations of a current heart disorder and if so, whether such disorder is related the episodes of chest pain that were exhibited in service, but were not shown at the time to be cardiac in nature.  Additionally, given the ongoing issues with controlling his service-connected hypertension, an opinion as to whether the hypertension is causing or aggravating any heart disorder that might be present.  

Regarding claimed arthritis, an examination is needed to determine whether the Veteran has a current arthritic disability, and if so whether it is related either to his MOS as a cook with exposure to cold, or injuries he sustained in his first period of service.  Regarding the sleep apnea, an examination is necessary to ascertain whether this disorder, shown to be present on sleep studies from April 2011, is being caused or aggravated by his service-connected GERD.

Regarding GERD, colon polyps, and hypertension, because the most recent VA examinations were in March 2009 (hypertension) and November 2011 (GERD/colon polyps), and since the Veteran has reported worsening symptoms, the Board finds that remand is necessary to afford current examinations.  Updated VA treatment records should also be secured.  

Regarding the Veteran's claim for an increased rating for anxiety disorder, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in December 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  As such, the Board finds that a new VA examination (in accordance with the DSM-5) is warranted to assist in determining the current level of severity of the Veteran's anxiety disorder.

Finally, additional development on the TDIU claim is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

2.  Obtain any outstanding VA treatment records.

3.  Thereafter, schedule a VA examination to determine the severity of the Veteran's GERD and colon polyps.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  

The examiner must also state what impact, if any, the Veteran's GERD and colon polyps have on his employment and daily living.  

4.  Thereafter, schedule a VA examination to determine the severity of the Veteran's hypertension and the nature and etiology of any claimed heart disorder.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  

For any diagnosed heart disorder other than hypertension, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that such heart disorder began in service, or is otherwise related to either period of his military service?  In addressing this question, the examiner should discuss treatment for chest pain in 1981 and 2001.

(b) Is it at least as likely as not (50 percent probability or more) that such heart disorder is causally related to his hypertension?  

(c) Is it at least as likely as not (50 percent probability or more) that such heart disorder is aggravated beyond the normal course of the condition by his hypertension?  

A complete rationale should accompany any opinion provided.  

5.  Then schedule the Veteran for a VA examination in order to assess the current severity of his anxiety disorder in accordance with the DSM-5.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.

The examiner must describe in detail the impact on occupational and social functioning due to the Veteran's anxiety disorder.  

6.  Then schedule a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  

The examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that sleep apnea began in service or is otherwise related to either period of the Veteran's military service?  

(b) Is it at least as likely as not (50 percent probability or more) that sleep apnea is causally related to GERD?  

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is aggravated beyond the normal course of the condition by his GERD?  

A complete rationale should accompany any opinion provided.  

7.  Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's claimed arthritis in multiple joints.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  The examiner should answer the following questions:  

(a)  Does the Veteran have an arthritic-type disability of multiple joints, to include of the hands and legs? 

(b)  If so, is it at least as likely as not (50 percent probability or more) that such disability began in service or is otherwise related to either period of his military service, to include as due to exposure to cold while serving in his capacity in food preparation, which included working inside freezers?  In addressing this question, the examiner should discuss the March 1980 notation of left thigh pain, the November 1980 notation of a right foot injury, and the November 1981 record of treatment for injuries to the left leg, right foot and right ankle.

A complete rationale should accompany any opinion provided.  

8.  Thereafter, readjudicate the issues on appeal, including entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


